[J-41D-2017] [OAJC]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               :   No. 86 MAP 2016
                                            :
                    Appellant               :   Appeal from the Order of the Superior
                                            :   Court at No. 2125 MDA 2014 dated July
                                            :   14, 2015, Reconsideration Denied
             v.                             :   September 17, 2015, Vacating and
                                            :   Remanding the Judgment of Sentence
                                            :   of Schuylkill County Court of Common
ANGEL ANTHONY RESTO,                        :   Pleas, Criminal Division, at No. CP-54-
                                            :   CR-0001840-2013 dated November 24,
                    Appellee                :   2014.
                                            :
                                            :   ARGUED: May 9, 2017


                                DISSENTING OPINION


JUSTICE BAER                                          DECIDED: February 21, 2018
      I join that portion of Justice Mundy’s Dissenting Opinion which holds that this

Court’s decision in Commonwealth v. Wolfe, 140 A.3d 651 (Pa. 2016), requires a

conclusion that 42 Pa.C.S. § 9718(a)(3) cannot withstand constitutional scrutiny. See

Wolfe, 140 A.3d at 663 (“Section 9718 is irremediably unconstitutional on its face, non-

severable, and void.”).